Case 1:17-cr-10281-PBS Document 196 Filed 07/24/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA

Criminal Action
No. 17-10281-PBS

MINERVA RUIZ,

Defendant.

a a a es

 

VERDICT

WE, THE JURY, FIND THE DEFENDANT, MINERVA RUIZ:

Count One
As to Count One of the Indictment, charging her with Conspiracy

to Possess with Intent to Distribute and to Distribute Heroin in
violation of 21 U.S.C. §§ 846 and 841(b) (1) (A) (i):

NOT GUILTY X GUILTY

If “Guilty,” has the Government proven that the conspiracy
involved 1 _ kilogram or more of heroin and that amount was
reasonably foreseeable to Ms. Ruiz:

NO Xx YES
Case 1:17-cr-10281-PBS Document 196 Filed 07/24/19 Page 2 of 2

Count Two
As to Count Two of the Indictment, charging her with Possession

with Intent to Distribute and Distribution of Heroin in
violation of 21. U.S.C, $$ B841(a) (1) and 84105) (1) (a) (iss

NOT GUILTY 4 GUILTY

If “Guilty,” has the Government proven that Ms. Ruiz
possessed with intent to distribute and distributed
1 kilogram or more of heroin:

NO X YES

I certify that the jury unanimously concurs in the above
answers.

Nr 8-204 (2 mutt ( Lynn

DATE FORR|PERSON S SIGNATURE
